Exhibit 10.1

PERFORMANCE SHARE AGREEMENT

MetLife, Inc. confirms that, on [grant date] (the “Grant Date”), it granted you,
[name], [number] Performance Shares (your “Performance Shares”). Your
Performance Shares are subject to the terms and conditions of this Performance
Share Agreement (this “Agreement”) and the MetLife, Inc. 2015 Stock and
Incentive Compensation Plan (the “Plan”).

1. Standard Performance Terms.

(a) The terms of this Section 1 shall be referred to as the “Standard
Performance Terms” and will apply to your Performance Shares except in so far as
Sections 2, 3, or 14 apply. If Shares are paid to you, you will receive evidence
of ownership of those Shares.

(b) The Performance Period for your Performance Shares will begin on January 1,
[year] and end on the December 31 immediately preceding the third anniversary of
the beginning of the Performance Period. After the conclusion of the Performance
Period, the Committee shall certify in writing the number of Performance Shares
payable in accordance with this Section 1 (your “Final Performance Shares”), and
your Final Performance Shares will be due and payable in Shares at the time
specified in Section 8.

(c) If the Committee determines in writing that the Company met one or more of
the Section 162(m) Goals, then you will be eligible for a payment of up to 175%
of your Performance Shares. Notwithstanding any other terms of this Agreement,
your payment may not exceed this amount. The “Section 162(m) Goals” shall be the
following:

(1) Positive Company Adjusted Income for the Performance Period.

(2) Positive Company Adjusted Income for the third calendar year of the
Performance Period.

(3) Positive Company Total Shareholder Return for the Performance Period.

(4) Positive Company Total Shareholder Return for the third calendar year of the
Performance Period.

(5) For purposes of this Section 1(c), the following definitions shall apply:

(a) “Adjusted Income” means income from continuing operations before provision
for income tax, excluding net investment gains (losses) (determined in
accordance with Section 3(a) of Article 7.04 of SEC Regulation S-X), which
includes total net investment gains (losses) and net derivatives gains (losses).

(b) “Total Shareholder Return” means the change (plus or minus) from the Initial
Closing Price to the Final Closing Price, plus dividends (if any) actually paid
on Shares on a reinvested basis during the applicable period. “Initial Closing
Price” means the average Closing Price for the twenty (20) trading days prior to
the first day of the applicable period. “Final Closing Price” means the average
Closing Price for the twenty (20) trading days prior to and including the final
day of the applicable period.



--------------------------------------------------------------------------------

(d) If, under Section 1(c), you are eligible for a payment, the Committee will
determine your Final Performance Shares by multiplying your Performance Shares
by the “Final Performance Factor.” The Final Performance Factor means a
percentage (from zero to 175%) determined by the Committee in its discretion. In
exercising its discretion, the Committee may consider the average of two
performance factors (each from zero to 175%), described in (1) and (2) below,
subject to the cap determined by (3) below, if applicable, or such other
considerations as it finds appropriate.

(1) The first performance factor will be based on the Company’s annual
performance during the Performance Period with respect to Operating Return on
Equity compared to its three-year business plan, as determined by the Committee
in its discretion. In exercising its discretion, the Committee may refer to the
guidelines in Performance Factor Appendix 1 to this Agreement, or such other
considerations as it finds appropriate.

(2) The second performance factor will be based on the Company’s performance
with respect to Total Shareholder Return during the Performance Period compared
to the Company’s peer companies, as determined by the Committee in its
discretion. In exercising its discretion, the Committee may refer to the list of
peer companies and guidelines in Performance Factor Appendix 2 to this
Agreement, or such other considerations as it finds appropriate.

(3) In determining the Final Performance Factor in its discretion, the Committee
may consider whether the Company’s Total Shareholder Return for the Performance
Period is zero or less, and if so may, in its discretion, choose to set the
Final Performance Factor at the lesser of (a) the average of the percentages
determined under Sections 1(d)(1) and (2); or (b) 100%.

2. Change of Status. The terms of this Section 2 describe how various events
during the Performance Period affect your Performance Shares, subject to
Section 14. For purposes of this Section 2, your transfer between the Company
and an Affiliate, or among Affiliates, will not be a termination of employment,
but any other termination of employment with the Company or any of its
Affiliates (including the end of your employer’s status as an Affiliate) will be
a termination of employment. The terms of this Section 2 shall apply as
provided, except as otherwise determined by the Committee.

(a) Long-Term Disability. In the event you qualify for long-term disability
benefits under a plan or arrangement offered by the Company or an Affiliate for
its Employees, or under another plan or arrangement designated for this purpose
by the Committee, then (subject to Section 2(g)) the Standard Performance Terms
will continue to apply to your Performance Shares. Once this Section 2(a)
applies, then none of Sections 2(b), (c) or (f) will apply to your Performance
Shares, even if you subsequently return to active service.

(b) Death. In the event that your employment with the Company or an Affiliate
terminates due to your death, your Performance Shares (without multiplication by
any Final Performance Factor) will be due and payable in Shares (or cash at a
value equal to the Closing Price on the date of your death, if so determined by
the Committee). Any payment will be made at the time specified in Section 8.

 

2



--------------------------------------------------------------------------------

(c) Post-Employment Award Continuation.

(1) If your employment with the Company or an Affiliate terminates (other than
for Cause) on or after your Rule of 65 Date, then (subject to Section 2(g)), the
Standard Performance Terms will continue to apply to your Performance Shares;
provided that, if the Committee finds that, any time before your Final
Performance Shares are paid to you, you have made statements that damage,
disparage, or otherwise diminish the reputation or business of the Company. any
of its Affiliates, or of any their respective employees, officers, directors,
products, or services, with the exception of truthful statements that are
compelled by law or otherwise authorized pursuant to legal or administrative
processes, your Performance Shares shall be forfeited.

(2) For this purpose:

(a) the “Rule of 65 Date” means the date that the sum of your total completed
years of age plus total Service is equal to or greater than sixty-five (65), so
long as your Service is equal to or greater than five (5); and

(b) “Service” means the aggregate number of completed years of employment with
the Company and its Affiliates (solely during your employer’s status as an
Affiliate), as conclusively determined by the Company without regard to any
later determinations or findings regarding your employment status by any third
party.

(d) Reserved.

(e) Termination for Cause. In the event that your employment with the Company or
an Affiliate terminates for Cause, your Performance Shares will be forfeited
immediately.

(f) Other Termination of Employment. If none of Sections 2(a) through
(e) applies, your Performance Shares will be forfeited immediately upon your
termination of employment, unless you are offered a separation agreement by the
Company or an Affiliate under a severance program. To the extent your separation
agreement becomes final by March 15 of the calendar year after the separation
agreement is offered to you, your Prorated Performance Shares will be due and
payable to you. Any payment will be made at the time specified in Section 8. The
number of your “Prorated Performance Shares” will be determined by dividing the
number of calendar months in the Performance Period that have ended as of the
end of the month of the termination of your employment by thirty-six (36),
multiplying the result by the number of your Performance Shares, and rounding to
the nearest whole number, and, if you were an Insider at any time during the
Performance Period, further multiplying the result by the lesser of 100% or the
Performance Factor; provided, however, that if the date of the termination of
your employment is prior to the first anniversary of the beginning of the
Performance Period, then the number of your Prorated Performance Shares shall be
zero (0). Payment for each of your Prorated Performance Shares will be made in
cash at a value equal to the Closing Price on the Grant Date, and shall be
rounded to the nearest one-hundred dollars ($100.00); provided, however, that if
you were an Insider at any time during the Performance Period, payment for each
of your Prorated Performance Shares will be made in cash at a value equal to the
lesser of the Closing Price on the Grant Date or the Closing Price on the date
the Committee determines the Performance Factor, and shall be rounded to the
nearest one-hundred dollars ($100.00). If your separation agreement does not
become final, your Performance Shares will be forfeited.

 

3



--------------------------------------------------------------------------------

(g) Forfeiture Under Conditions Potentially Covered by Code Section 457A.

(1) Unless the Committee determines otherwise, this Section 12(g) will apply to
the extent that:

(a) Sections 2(a) or (c) apply to your Performance Shares, or Section 2(f)
applies to your Performance Shares and you were an Insider at any time during
the Performance Period;

(b) the Company determines that you provided services to the Company or an
Affiliate through an entity that would be deemed to be a “nonqualified entity”
under Code Section 457A for any portion of the Performance Period (such period,
the “457A Period”); and

(c) the Company determines that Code Section 457A potentially applies to your
Performance Shares.

(2) To the extent that this Section 12(g) applies to your Performance Shares:

(a) the pro rata portion of your Performance Shares represented by the 457A
Period as a portion of the Performance Period (the “457A Portion”) will be
forfeited upon your termination of employment, unless the Company or an
Affiliate offers you the opportunity to certify that you were not, during any
portion of the Performance Period, subject to income tax by the United States of
America (the “United States”) and you so certify; and

(b) your Performance Shares, other than the 457A Portion, will be subject to
Sections 2(a), (c), or (f) as otherwise applicable.

3. Change of Control.

(a) The terms of this Section 3 describe how a Change of Control during the
Performance Period will affect your Performance Shares. If a Change of Control
occurs prior to any of the events described in Section 2, or subsequent to the
events described in Section 2(a) or (c), this Section 3 will supersede the terms
of Section 2. If any of the events described in Section 2(b), (e), or (f) occurs
prior to a Change of Control, the terms of Section 2(b), (e), or (f) will
supersede the terms of this Section 3.

(b) Except as provided in Section 3(c), and unless otherwise prohibited under
law or by applicable rules of a national security exchange, if a Change of
Control occurs, your Performance Shares will be due and payable in the form of
cash equal to the number of your Performance Shares multiplied by the Change of
Control Price. Any payment will be made at the time specified in Section 8. The
terms of Section 2(g), except for Section 2(g)(2)(b), shall apply to such a
payment, provided, however, that the Company or an Affiliate shall offer you the
opportunity to certify as described in Section 2(g)(2)(a).

(c) The terms of Section 3(b) will not apply to your Performance Shares if the
Committee reasonably determines in good faith, prior to the Change of Control,
that you have been granted an Alternative Award for your Performance Shares
pursuant to Section 15.2 of the Plan. Any such Alternative Award shall not
accelerate the timing of payment or otherwise violate Code Section 409A and
shall substantially replicate the terms of Section 2(g), except for
Section 2(g)(2)(b), provided, however, that the Company or an Affiliate shall be
required to offer you the opportunity to certify as described in
Section 2(g)(2)(a).

 

4



--------------------------------------------------------------------------------

4. Nontransferability of Awards. Except as provided in Section 5 or as otherwise
permitted by the Committee, you may not sell, transfer, pledge, assign or
otherwise alienate or hypothecate any of your Performance Shares, and all rights
with respect to your Performance Shares are exercisable during your lifetime
only by you.

5. Beneficiary Designation. To the extent permitted by the Committee, you may
name one or more beneficiary or beneficiaries who may then exercise any right
under this Agreement in the event of your death. Each beneficiary designation
for such purpose will revoke all such prior designations. Beneficiary
designations must be properly completed on a form prescribed by the Committee
and must be filed with the Company during your lifetime. If you have not
designated a beneficiary, your rights under this Agreement will pass to and may
be exercised by your estate.

6. Tax Withholding. The Company or an Affiliate may withhold amounts it
determines are necessary to satisfy tax withhold responsibilities by withholding
amounts from payment made under this Agreement, or from other payments due to
you to the extent permissible under law, an amount sufficient to satisfy the
minimum statutory United States, state, local or other applicable tax
withholding requirements. The Company will defer payment of cash or the issuance
of Shares until this requirement is satisfied. The Company may satisfy this
requirement by withholding Shares otherwise issuable based on a value per Share
determined by the Company in its discretion.

7. Adjustments. The Committee will make appropriate adjustments in the terms and
conditions of your Performance Shares as provided in Section 4.2 of the Plan,
and may make adjustments in the terms and conditions of your Performance Shares
as provided in Section 16.2 of the Plan. The Committee’s determinations in this
regard will be conclusive.

8. Timing of Payment.

(a) This Agreement is intended to comply with Code Section 409A and shall be
interpreted accordingly.

(b) If payment is due and payable under Section 2(b), it will be made upon your
death.

(c) If payment is due and payable under Section 2(f), it will be made six
(6) months after the termination of your employment (or six (6) months after
your “separation from service” under Code Section 409A, if that is a different
date); provided, however, that if you were an Insider at any time during the
Performance Period, payment will be made in the calendar year after the end of
the Performance Period but in no event earlier than six (6) months after the
termination of your employment (or six months after your “separation from
service” under Code Section 409A, if that is a different date).

(d) If payment is due and payable under Section 3(b), and the Change of Control
that causes payment to be due and payable is a “change of control” as defined
under Code Section 409A, such sum shall be paid to you within thirty (30) days
of the Change of Control. If payment is due and payable under Section 3(b), and
the Change of Control that causes payment to be due and payable is not a “change
of control” as defined under Code Section 409A, such sum shall be paid to you at
the time determined under Section 8(e).

 

5



--------------------------------------------------------------------------------

(e) If payment is due and payable under the Standard Performance Terms, payment
will be made in the calendar year after the end of the Performance Period;
provided, however, that if you were given the opportunity to defer payment under
an applicable deferred compensation plan offered by the Company or an Affiliate
and chose to defer payment, then payment will be made at the time determined
under that plan.

9. Closing Price. For purpose of this Agreement, “Closing Price” will mean the
closing price of a Share as reported in the principal consolidated transaction
reporting system for the New York Stock Exchange (or on such other recognized
quotation system on which the trading prices of the Shares are quoted at the
relevant time), or in the event that there are no Share transactions reported on
such tape or other system on the applicable date, the closing price on the
immediately preceding date on which Share transactions were reported. Closing
Price shall constitute “Fair Market Value” under the Plan for all purposes
related to your Performance Shares.

10. No Guarantee of Employment. This Agreement is not a contract of employment
and it is not a guarantee of employment for life or any period of time. Nothing
in this Agreement interferes with or limits in any way the right of the Company
or an Affiliate to terminate your employment at any time. This Agreement does
not give you any right to continue in the employ of the Company or an Affiliate.

11. Governing Law; Choice of Forum. This Agreement will be construed in
accordance with and governed by the laws of the State of Delaware, regardless of
the law that might be applied under principles of conflict of laws. Any action
to enforce this Agreement or any action otherwise regarding this Agreement must
be brought in a court in the State of New York, to which jurisdiction the
Company and you consent.

12. Miscellaneous.

(a) For purposes of this Agreement, “Committee” includes any direct or indirect
delegate of the Committee as defined in the Plan and (unless otherwise
indicated) the word “Section” refers to a Section in this Agreement. Any other
capitalized word used in this Agreement and not defined in this Agreement,
including each form of that word, is defined in the Plan.

(b) Any determination or interpretation by the Committee pursuant to this
Agreement will be final and conclusive. In the event of a conflict between any
term of this Agreement and the terms of the Plan, the terms of the Plan control.
This Agreement and the Plan represent the entire agreement between you and the
Company, and you and all Affiliates, regarding your Performance Shares. No
promises, terms, or agreements of any kind regarding your Performance Shares
that are not set forth, or referred to, in this Agreement or in the Plan are
part of this Agreement. In the event any provision of this Agreement is held
illegal or invalid, the rest of this Agreement will remain enforceable.

(c) Your Performance Shares are not Shares and do not give you the rights of a
holder of Shares. You will not be credited with additional Performance Shares on
account of any dividend paid on Shares.

 

6



--------------------------------------------------------------------------------

(d) The Committee may, in its discretion, settle your Performance Shares in the
form of cash to the extent settlement in Shares is prohibited by law or would
require you or the Company to obtain the approval of any governmental and/or
regulatory body. The Committee may, in its discretion, require you at any time
to immediately sell Shares you acquire under this Agreement, in which case, the
Company shall have the authority to issue sales instructions in relation to such
Shares on your behalf. No Shares will be issued or no cash will be paid if that
issuance or payment would result in a violation of applicable law, including
United States securities laws and any other applicable securities laws.

(e) The issuance of Shares or payment of cash pursuant to your Performance
Shares is subject to all applicable laws, rules and regulations, and to any
approvals by any governmental agencies or national securities exchanges as may
be required. The Company’s grant of Performance Shares to you is not intended to
be a public offering of securities outside the United States, and the Company
has not submitted any registration statement, prospectus, or other securities
filing with authorities outside the United States, except where required by law.
Your Performance Shares have not been, and will not be, reviewed by or
registered with any securities authorities outside the United States, including
but not limited to the securities authorities of Argentina. In accordance with
Circular 99 of 2001, from Chile’s Superintendence of Securities, the grant of
the Performance Shares hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement. As this
is a private placement in Chile, the Company has not submitted any registration
statement, prospectus or other filings with the local securities authorities,
and the Plan is not subject to the supervision of any securities authorities in
Chile. This Agreement and all other materials pertaining to your Performance
Shares have not been reviewed by any regulatory authority in Hong Kong. You are
advised to exercise caution in relation to this offer. If you have any doubts
about any of the contents of the materials pertaining to your Performance
Shares, you should obtain independent professional investment advice.

(f) You agree to repatriate all payments under this Agreement or cash
attributable to Shares you acquire under this Agreement to the extent required
under any applicable legal requirements, such as foreign exchange rules and
regulations in your country of residence or country of employment.

(g) Your Performance Shares are subject to the Company’s performance-based
compensation recoupment policy in effect from time to time.

(h) Regardless of any action the Company or any Affiliate takes with respect to
any or all tax withholding (including social insurance contributions and payment
on account obligations, if any), you acknowledge that the ultimate liability for
all such taxes is and remains your responsibility (or that of your beneficiary
or estate) and that neither the Company nor any Affiliate makes any
representations or undertakings regarding the treatment of any tax withholding
in connection with any aspect of any of your Performance Shares, including the
grant or payment on account of the Performance Shares, and that neither the
Company nor any Affiliate commits to structure the terms of the grant of or any
aspect of any Performance Shares to reduce or eliminate your (or you estate’s or
any heir’s) liability for such tax. You agree to take any and all actions as may
be required to comply with your personal tax obligations.

 

7



--------------------------------------------------------------------------------

(i) If you are resident and/or employed in a country that is a member of the
European Union, this Agreement is intended to comply with the provisions of the
EU Equal Treatment Framework Directive, as implemented into local law (the
“Equal Treatment Rules”). To the extent that a court or tribunal of competent
jurisdiction determines that any provision of this Agreement are invalid or
unenforceable, in whole or in part, under the Equal Treatment Rules, the
Committee, in its sole discretion, shall have the power and authority to revise
or strike such provision to the minimum extent necessary to make it valid and
enforceable to the full extent permitted under local law.

(j) You agree that this Agreement and any other documents related to the Plan or
your Performance Shares are to be presented to you in English, except where
prohibited by law. If any such document is translated into a language other than
English, the English version will control, to the extent permitted by applicable
law.

(k) The collection, processing and transfer of your personal data (collectively
“Data Handling”) is necessary for the Company’s administration of the Plan, this
Agreement and your Performance Shares, and such Data Handling shall be done
consistent with applicable law, the data privacy consents, if any, signed by
you, the terms of your employment contract (if any) and/or your local company’s
governing policies with respect to data privacy.

(l) In accepting this Agreement, you acknowledge, to the extent allowed by law,
that:

(1) the Plan and this Agreement are each established voluntarily by the Company,
and that each is discretionary in nature and may be modified, suspended or
terminated at any time, as provided in the Plan and this Agreement,
respectively, and such change or the end of your participation in the Plan shall
not constitute a change or impairment of the terms and conditions of your
employment or give rise to any liability to you;

(2) the grant of your Performance Shares is voluntary and occasional and does
not create any contractual or other right to receive future grants of
Performance Shares, or benefits in lieu of Performance Shares, even if
Performance Shares have been granted repeatedly in the past;

(3) all decisions with respect to future Performance Share grants, if any, will
be at the discretion of the Committee, including, but not limited to, the timing
of any grants, the number of Performance Shares and vesting provisions;

(4) your participation in the Plan is voluntary;

(5) the Performance Shares are an extraordinary item which is outside the terms
and conditions of your employment and the scope of your employment contract, if
any;

(6) the Performance Shares are not part of normal or expected compensation or
salary for any purposes, including, but not limited to, calculating any
severance, resignation, termination, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement benefits or similar
payments;

(7) the Performance Share grant will not be interpreted to form an employment
contract or relationship with any Affiliate or the Company, and you are not an
employee of the Company;

 

8



--------------------------------------------------------------------------------

(8) the future Closing Price of Shares is unknown and cannot be predicted with
certainty;

(9) to the fullest extent permitted by law, no claim or entitlement to
compensation or damages arises from termination of the Performance Shares or
diminution in value of the Performance Shares and you irrevocably release the
Company and each Affiliate from any such claim that may arise;

(10) in the event of the termination of your employment, neither your
eligibility, nor any right to receive Performance Shares, nor any period within
which payment may be made on account of your Performance Shares, if any, will be
extended beyond the period specified under this Agreement by any notice period
mandated under law (e.g., active employment would not include a period of
“garden leave” or similar period pursuant to local law); furthermore, in the
event of the termination of your employment, your right to payment on account of
your Performance Shares, if any, will not be extended by any notice period
mandated under law; and

(11) you have been granted Performance Shares as a consequence of the commercial
relationship between the Company and the Affiliate that employs you, and the
Affiliate that employs you is your sole employer.

(m) The Company may impose other requirements as a condition of your Performance
Shares, to the extent the Committee determines, in its discretion, that such
other requirements are necessary or advisable in order to comply with law or
facilitate the operation or administration of this Agreement, your Performance
Shares, or the Plan. To the extent the Company determines in its discretion that
you are required to execute any document or undertaking for this purpose, you
agree to do so.

13. Amendments. The Committee has the exclusive right to amend this Agreement as
long as the amendment does not adversely affect any of your previously-granted
Awards in any material way (without your written consent) and is otherwise
consistent with the Plan. The Company will give written notice to you (or, in
the event of your death, to your beneficiary or estate) of any amendment as
promptly as practicable after its adoption.

14. Post-Employment Terms Applicable to Insiders.

(a) The terms of this Section 14 shall apply if you are an Insider at any time
during the Performance Period, notwithstanding any other terms of this
Agreement, other than Section 3, to the contrary. If a Change of Control occurs
prior to the finding described in Section 14(b), any applicable terms of
Section 3 will supersede the terms of this Section 14.

(b) If the Committee reasonably finds that, at any time during the Performance
Period, whether during your employment with the Company and its Affiliates or
thereafter, you directly or indirectly owned any interest in, managed,
controlled, participated in, consulted with, or rendered services, as an
officer, director, employee, partner, member, consultant, independent contractor
or agent, to any person or entities currently engaged in business activities
which compete (or will compete based on the anticipated plans of the Company at
the time of your

 

9



--------------------------------------------------------------------------------

employment termination) with the business of MetLife in the United States,
United Arab Emirates, Hong Kong (Special Administrative Region of the People’s
Republic of China), Argentina, United Kingdom and/or in any other country in
which MetLife conducts business or has plans to conduct business during your
employment or as of the date your employment terminated, then, to the maximum
extent permissible by law:

(1) your Performance Shares will be immediately forfeit; and

(2) to the extent that Section 2(f) applies to you, you will forfeit any right
to any payment under Section 2(f), or the terms of your separation agreement
pursuant to Section 2(f), not yet paid to you.

(c) Notwithstanding the terms of Section 11 to the contrary, this Section 14
will be construed in accordance with and governed by the laws of the State of
New York, regardless of the law that might be applied under principles of
conflict of laws.

15. Agreement to Protect Corporate Property. If you have not previously executed
an Agreement to Protect Corporate Property that is acceptable to the Company
(“Property Agreement”), the grant of your Performance Shares is subject to your
execution of the Property Agreement provided to you by the Company with respect
to this Agreement. If you do not return a signed copy of the Property Agreement
then this Agreement and the Performance Shares granted to you will be void. The
Company may in its sole discretion allow an extension of time for you to return
your signed Property Agreement.

IN WITNESS WHEREOF, MetLife, Inc. has caused this agreement to be offered to
you, and you have accepted this Agreement by the electronic means made available
to you.

 

10



--------------------------------------------------------------------------------

Performance Factor Appendix 1

to Performance Share Agreement

 

Operating Return on Equity Performance Factor Guidelines

        Below
Threshold    Threshold    

Between Threshold and
Target

   Target    

Between Target and
Maximum

   Maximum     Above
Maximum  

Performance Result

   0% - 79%      80 %    81% - 99%      100 %    101% - 119%      120 %      121
% + 

Performance Factor

   0%      25 %    For each 1% the performance result is above 80%, add 3.75% to
the threshold performance factor of 25%.      100 %    For each 1% the
performance result is above 100%, add 3.75% to the target performance factor of
100%.      175 %      175 % 

 

Guideline Examples

 

Performance Result

   Performance
Factor  

79%

     0 % 

80%

     25 % 

85%

     43.75 % 

90%

     62.50 % 

95%

     81.25 % 

100%

     100 % 

110%

     137.50 % 

115%

     156.25 % 

120%

     175 % 

125%

     175 % 

 

11



--------------------------------------------------------------------------------

Performance Factor Appendix 2

to Performance Share Agreement

 

Total Shareholder Return Peer Companies

Aegon NV

   Legal & General Group

Aflac Inc.

   Lincoln National Corp.

AIA Group

   Manulife Financial Corp.

Allianz SE

   Ping An Insurance Group

Allstate Corp

   Principal Financial Grp Inc.

American International Group

   Prudential Financial Inc.

Assicurazioni Generali SPA

   Prudential PLC

Aviva PLC

   Travelers Cos. Inc.

AXA

   Unum Group

Dai-Ichi Life Insurance Co. Ltd.

   Zurich Financial Services

Hartford Financial Services

  

 

Total Shareholder Return Performance Factor Guidelines

     Below
Threshold   Threshold    

Between Threshold and
Target

   Target    

Between Target and
Maximum

   Maximum     Above
Maximum

Performance Result

   0 - 24th
%tile    
  25th
%tile   
    

26th - 49th

%tile

    
  50th
%tile   
    

51st - 87.4th

%tile

    
  87.5th
%tile   
     87.6th - 99th
%tile

Performance Factor

   0%     25 %    For each %tile the performance result is above the 25th %tile,
add 3% to the threshold performance factor of 25%.      100 %    For each %tile
the performance result is above the 50th %tile, add 2% to the target performance
factor of 100%.      175 %    175%

 

Guideline Examples

 

Performance Result

   Performance
Factor  

24th %tile

     0 % 

25th %tile

     25 % 

30th %tile

     40 % 

40th %tile

     70 % 

50th %tile

     100 % 

60th %tile

     120 % 

70th %tile

     140 % 

80th %tile

     160 % 

87.5th %tile

     175 % 

99th %tile

     175 % 